This Court affirmed a judgment in mandamus proceedings in which Chapter 13605, Acts of 1929 was sustained as a valid general law, Jordon v. State, 128 So. R. 35. On rehearing the validity of the statute is challenged on a ground that has a basis in the record but was not presented or considered at the former hearing. *Page 495 
Chapter 13605, Acts of 1929, purports to change the existing general statutes relating to the number of names to be annually selected and placed in the jury box for the county judges' courts, Sections 4465, 4471, Comp. Gen. Laws, by increasing the number from not less than two hundred nor more than three hundred, to not less than 750 in counties having a population between 40,000 and 43,000, leaving the smaller number to be chosen in the larger as well as the smaller counties. Even if Chapter 13605 be a general law, the classification upon which it is predicated has no reasonable basis in the subject regulated and is purely arbitrary, rendering the act invalid.
Reversed.
WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.
TERRELL, C. J., not participating.